Title: To James Madison from Rufus King, 28 February 1803 (Abstract)
From: King, Rufus
To: Madison, James


28 February 1803, London. No. 82. Acknowledges JM’s letters of 16 and 23 Dec. 1802. “By Lord Hawkesbury’s desire, I have conferred with Colo. Barclay respecting the continuation of the Boundary through the Bay of Passamaquoddy who has made no objection to the line we have proposed, tho’ he appears to think that it would be improper to cede to us the Island of Campo Bello unless the cession should be desired by its Inhabitants. No objection has been made to our Title to Moose Island; and at present I forsee nothing to impede a Settlement of this Boundary except the difficulty of engaging the Minister to bestow upon the Subject sufficient time to understand it. With regard to the Line between the Source of the St. Croix and the North West Corner of Nova Scotia, I have no reason to suppose there will be any objection to its being ascertained in the way we have proposed. Not having been able to fix the attention of Lord Hawkesbury upon the subject, I am not able to give you any information concerning the line between the North West Corner of Nova Scotia and the head of the Connecticut River, or between the Lake of the Woods and the Mississippi.
“As soon as I have informed myself of the practical interpretation of the Law which it is supposed impedes the importation into this Country of the Cotton and other products of the Western Country, I will make such application to the Government as may be proper to remove the impediments.
“Annexed I send you copies of a second Letter from the Prussian Envoy, and of my answer. General Victor is still detained in Holland, but it is said the expedition will proceed to Louisiana in a few Weeks.”
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy and copies of enclosures (NHi: Rufus King Papers, vol. 55). RC 2 pp. In a clerk’s hand, signed by King. Docketed by Wagner as received 4 May. Printed, except for the first sentence of the last paragraph, in King, Life and Correspondence of Rufus King, 4:224–25. For enclosures, see n. 1.



   
   Baron von Jacobi-Kloest’s letter to King, 24 Feb. 1803 (2 pp.; in French), stated that the court of Berlin concurred with the suggestions in King’s 6 Dec. 1802 letter and asked that the U.S. cooperate with the Prussian consul at Charleston in assisting ten Prussians, named in an appended list, who had come to the U.S. in 1801 and now wished to return to their native country. In his 26 Feb. 1803 reply (1 p.), King promised to forward the letter to the U.S. government.


